Use Tab key1:21-cr-00028-APM
      Case  to move from fieldDocument
                              to field on62this form.
                                              Filed 03/04/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                         Criminal Number 21-cr-28-APM-8


KELLY MEGGS
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:              (Please check one)


 9       CJA                9■     RETAINED          9     FEDERAL PUBLIC DEFENDER



                                                                (Signature)



                                           PLEASE PRINT THE FOLLOWING INFORMATION:


                                          David Anthony Wilson FL0073
                                                        (Attorney & Bar ID Number)
                                          Law Offices of David A. Wilson
                                                               (Firm Name)
                                          201 SW 2nd Street, Suite 101
                                                             (Street Address)

                                          Ocala                 FL               34471
                                           (City)               (State)          (Zip)
                                          (352) 629-4466
                                                           (Telephone Number)
